Citation Nr: 0925792	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-03 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1965 until 
February 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reflects that further 
development is necessary.  Specifically, the duty to assist 
has not been satisfied.

There appear to be VA outpatient treatment records which have 
not been obtained.  On the Veteran's December 2005 
application for an increased evaluation, he attached one VA 
audiological examination and requested the RO obtain the more 
recent audiogram from the James E. Haley VA Medical Center.  
Additionally, the January 2006 VA examination indicated a 
March 2005 audiogram was reviewed; however, this examination 
did not provide the puretone threshold findings form the 
March 2005 report, nor is a copy of the audiogram included in 
the claims file.  The April 2007 VA examination also 
indicated a March 2005 audiogram was reviewed.  The March 
2005 audiogram and any other VA outpatient treatment records 
for hearing loss are clearly relevant and should be obtained.

Additionally, the Board is of the opinion that another VA 
examination is warranted. The April 2007 VA examination 
concluded the results were too unreliable and suggested an 
ear, nose and throat appointment.  This examination also 
noted, however, that the puretone thresholds could change 
with treatment of the hearing disorder.  The Veteran in a 
June 2007 statement indicated there was difficulty during the 
April 2007 examination and he was informed he would be 
provided another examination after treatment.  Furthermore, 
the June 2009 informal hearing presentation argued the claim 
should be remanded to afford the Veteran either the ENT 
appointment or another VA examination as the condition had 
worsened since the May 2006 examination that last documented 
audiological findings.  VA's General Counsel has indicated 
that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate. 
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that a Veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the Veteran's contention that his 
disability had increased in severity) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  
Accordingly, another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall contact the Veteran to 
obtain the names and addresses of all 
medical care providers, private or 
government, who have treated him for 
hearing loss. The Veteran should 
specifically be requested to provide 
information concerning the March 2005 
audiogram.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured and should specifically request 
records from the James E. Haley VAMC.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The Veteran and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

2.  The RO/AMC shall afford the Veteran a 
VA audiological examination to ascertain 
the present severity of his service-
connected hearing loss. Any and all 
indicated evaluations, including 
audiometric and speech recognition using 
the Maryland CNC should be performed. The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly records of 
treatment for hearing loss and offer 
comments and an opinion as to the severity 
of the Veteran's hearing loss.

A clear rationale for all opinions is 
required, to include a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

3.  When the development requested has 
been completed, the claim should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




